Citation Nr: 0116463	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a missile wound to the right 
thigh.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1967 to December 1968.  

In a May 1969 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (the RO) in Montgomery, Alabama, 
granted the veteran service connection for the residuals of a 
missile wound to the right thigh, involving Muscle Groups 
XIII and XV; a disability rating of 30 percent was assigned.  
The veteran was notified of this decision and his appellate 
rights; he did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1999 RO rating decision, which denied 
the veteran's claim of entitlement to an evaluation in excess 
of 30 percent for his service-connected wound residuals of 
the right thigh.  

The veteran presented for a Travel Board hearing before the 
undersigned Member of the Board at the RO in April 2001; a 
transcript of the hearing is of record.  

The Board notes that, in April 2001 at the Travel Board 
hearing, the veteran submitted VA Form 21-4138, Statement in 
Support of the Claim, in which he appears to claim 
entitlement to service connection for back and pelvic 
disorders, secondary to his service-connected right thigh 
disability.  See 38 C.F.R. § 3.1(p) (2000).  To the extent 
that the April 2001 statement represents a service connection 
claim for those additional conditions, it is referred to the 
RO for appropriate consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO).  The Board 
wishes to make it clear that it intimates no conclusion as to 
the outcome of any such claim.



REMAND

The veteran is claiming entitlement to an evaluation in 
excess of 30 percent for service-connected missile wound 
residuals of the right thigh.  He currently complains of 
chronic pain in his right lower extremity, blood clots, 
swelling, numbness, weakness, giving way, cramping, spasms, 
and back and pelvic discomfort.  In an attachment to his 
Appeal to the Board, VA Form 9, he disputed several findings 
in the most recent VA examination, stating that he has 
vascular difficulties in his right lower extremity, 
accompanied by swelling in the lower right leg and ankle at 
the end of each day, and that he has varying degrees of 
constant pain.  During his Travel Board hearing, the veteran 
indicated that his symptoms make it difficult for him to 
climb and stand as needed for his occupation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096; see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The Board recognizes that the statements of the veteran and 
his representative regarding their opinion that his service-
connected disability warrants a higher rating are those of 
laymen.  Although an individual may certainly be able to 
provide an accurate statement regarding firsthand knowledge 
of the symptoms which he experiences, a lay person may not 
offer evidence that requires medical knowledge, such as 
establishing a nexus, or connection, between in-service 
injury and post-service disability.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Similarly, the 
Board may not reach medical conclusions without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

In this case, the record contains recent treatment records 
and an October 1998 VA muscles examination.  That examiner 
indicated that the veteran would need to undergo a physical 
therapy evaluation for strength, especially in his thigh 
muscles, quadriceps, and hamstring, as well as an 
electromyelogram (EMG), and lower extremity arterial and 
venous studies to evaluate his vascular status, to accompany 
his range-of-motion (ROM) and X-ray studies.  It appears that 
the veteran was seen by a physical therapist in October 1998, 
who noted ROM and strength testing.  Then, in December 1998, 
he underwent nerve conduction and EMG studies of the lower 
limbs.  We see no indication in the record that 
arterial/venous studies were done, although they were 
mentioned in a consultation referral dated December 7, 1998.  
Moreover, the Board is not competent to interpret the medical 
findings from the tests that were completed, that must be 
accomplished by the medical examiner.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2 
(2000); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED for a VA examination, to include review of the 
medical reports of record, to determine the current severity 
of the veteran's service-connected right thigh disability.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all non-VA 
medical care providers who have treated him 
since 1998 for his service-connected right 
thigh disability.  After securing any 
necessary releases, the RO should obtain 
those records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran if 
identified records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine the current 
manifestations and severity of his service-
connected right thigh disability.  The claims 
folder must be made available to the examiner 
for review before the examination.  After 
review of the history of the in-service wound 
and its disabling residuals, and of the 
examination and testing done in October and 
December 1998, the examiner should be 
requested to address the following matters by 
examination, and to arrange for any 
specialized testing or examinations necessary 
in doing so. 

a.  The examiner should address the 
veteran's current objective 
symptomatology, including, but not limited 
to, his complaints of numbness, spasms, 
and pelvic and back discomfort, and 
express an opinion as to whether it is at 
least as likely as not that those symptoms 
are attributable to the service-connected 
missile wound residuals, to include 
discussion of the residual damage to both 
muscle groups for which the veteran has 
been service connected.

b.  The examiner should provide an opinion 
as to whether there is nerve and/or 
circulatory disability in the right lower 
extremity, and, if so, whether it is at 
least as likely as not that any such 
disability is due to the service-connected 
missile wound to the thigh.

c.  The examiner should also opine as to 
whether there is additional functional 
disability in the right lower extremity 
which is due to loss of power, weakness, 
fatigability, incoordination, or uncertain 
movement upon use, and, if so, whether it 
is at least as likely as not that such 
additional disability is due to the 
service-connected wound residuals.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that the 
medical evidence is adequate to evaluate the 
veteran's disability.  After any indicated 
corrective action has been completed, the RO 
should again review the record and 
readjudicate the veteran's claim.  

5.  If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



